tZB3-M
                                                        DUANELEE WASHINGTON,,
                                                        #1.8686:65
 ORIGINAL                                               ALLRED UNIT/DDGJ-CID
                                                        2101 P-M. 369 N.
                                                        IOWA PARK, TEXAS 76367
                                                        DECEMBER IS, 20llECE!l¥EL m
                                                                      COliRTOFCR^ALA^ILS
     HONORABLE JUSTICES PRESIDING*
     TEXAS COURT OP CRIMIML APPEALS                                          DEC 3111
     P. 0. BOX 12S08r GAPIiSl STATION
     AUSTIN, TEXAS 78f11*230®-                                             beS Accsta. Cleir
                         Imi Re5 PUR No;, t&8^>"" \H
                                 APPEAL. COU.HH No. (5iPl3-0O58?-CR
                                 TRIAL" COURT C&OSElTo:—"JI-14gQfl/
        FILED IN                 (On appeal from judgement and sen~
                                  •fcertce    from- Grim nal-District Court
COURT OF CRIMINAL APPEALS
                                  of Jefferson, County, Texas)
       DEC 312G\k                DUANE LEE WASHINGTON,: APPELLANT/PETITIONER
                                THE STATE OP TEXAS,' APPELLEE/RESPONDENT
    Abel Acosta, Clerk
                                LETTER FORM PLEADING ;• APPELLANT/PETITION-
                                KM»5 "PRD biii" MO'i'iON jj'QR SUSPiWia'ON Qi?1 THE
                                lULEs-and petti'ion FOH msujj^i'iujmr^ msrim
      Dear. Honorable Justices Presidinf in the Texas Court of Criminal
     Appealss

           NOW COMES, Duafie Lee Washington;,; #18(5.8666;;. an offender, who is
     the; Appellant/Pet it iioner, who does: make, file, declare, confirm,
     verify, and plead under the penalty of perjury of the laws of the
     United States and The Stateof Texas, that the contsnts of this fore
     going LETTER FORM PLEADING!             APPELLANT/PETITIOWER^S: "PRO SE" MOTION
     FOR SUPENSION OP THE RULES" and PETITION FOR DISCRETIONARY REVIEW"is
     true and correct in« accordance with, and pursuant to the provisions
     of 28 &+ S» C»|l746. and Tex. Ciy;;, Prao. &Rem.- Code. Seo,:s[ 132.001-
     132.003 as confirmed- and declared by hereinafter affixing my signa
     ture and its date of execution;, who does state in support hereo>f
     as followss

                                              1.1
                    APPELLANT /PETITI0NER* S "PRQ Se* MOTION TO SUSPEND
                                        I'Hlg-ktJiiSS    r
     NOW. COMES| DUANE LEE WASHINGTON, #18686.65; the Appellant/Peir
titionery in the above styled and numbered cause o>f action who does
make and file this "Pro Sett MOTION FOR SUSPENS ON OF THE RULEg 1b
aoeo^ajaaewwitn and pursuant to the Texas Rules of Appellate Pro^
c^diare, Rule 2,.   Suspension of the Ruile>-   The Appellant/Petitioner
do;es aver that suspension of the rules is needed and necessary fox
the "Pro Se" Appellant/Petitioner, who is unlearned and untrained
ini the Art and science of the field of law does make a good faith
effort to) fulfill h s duty, responsibility, and obligation for mak
ing and filing of this LETTER FORM PLEADING? which the appellant/Pet
itioner would otherwise be barred from fil'ng without th4; HONORABLE
TEXAS COURT OF CRIMINAL APPEALS adhereing to the express and implied
mandate; of the United States Suspreme as ruled and mandated in the -
opinion entered In: the case of Haines -y- Kerarer;, 404 U.S.. 51.9; (1972)5;
For the express and Implied mandate Is both appropriate and applicable
inj the instant cause of action, where the "Pro Se" Appellant/Petitioner
is now proceed ng w'thout the advise and assistance of counsel,;
     Further,: the Appellant/Petitioner states and declares that the
suspension of the rules Is appro.priate and meeaed because the Appeal
Attorney.of record, namely* GAYLYN LEON COOPER, an OFFICER OF TIE
COURT* by and thro.ugh Ms purported MEMBERSHIP in the STATE OF TEXAS'
COLLEGE OF THE BAR,; who has not.; did not, and will not fulfill his
duty and obllgat on; to make available to the Appellant/Petitioner
a copy of the APPELLANT'S BRIEF ON APPEAL. As the Appellant/Petition
er now .proceeds in the blind to the subject matter and express sub-*
feet matter- and content of the State's Brief in Response and/or his
own brief on appeal,;.. For the initial appointment of Attorney Gayfpa
LEON COOPER began with disconnect; after over a year of trying to be
SB& abreast of the status, of the pending appeal, which was not learned
until a copy of the adverse de islon oft toe First Court of Appeals
of Texas arrived under the cover of a letter by the appeal attorney.
     Accordingly, the Appellant/Petitioner       concludes his efforts
to obtain and secure a copy of the briefs and the Appellate Records
as an indigent pro se; litigant has. fallen on deaf ears... So, the .
Appellant/Petitioner does now seek the suspension of any anchor all
rules relevant to form and practice of proceeding, through, pleadings
before the Honourable T^xas Court of Criminal Appeals gpvernoring,
the process and procedure of PETITION FOR DIC.RETIONARY REVIEW
and the foregoing pleading: currently .before this Honorable Texas
Court of Grim nal Appeal,.,
     WHEREFORE, PREMISES CONSIDERED, APPELLANT /PETITIONER does      ..
PRAY" that this.Honorable Texas Court of Criminal Appeals does make
andenter its ORDER to SUSPEND THE RULES and FILE THE instant and
fa>regdiig pleadingto* -b^ docketed and heard,.*..
      AND FURTHER, that this HONORABLE TEXAS COURT OF CRIMINAL AP
PEALS do^es grant and order any and all other rmedy, redress,, and
relief authorised by law and equity!.

                               Ill
                 PETITION FOR DISCRETIONARY REVIEW
                                   M.
TO THE HONORABLE TEXAS COURT OF CRIMINAL APPEALSj.
     NOW COMES, DUANE LEE WASHINGTON,. #1868666,, an offender,- who
is the "Pro Se* APPELLANT/PETITIONER, who does respectfully sub
mit this LETTER FORM PLEADING whiclj includes the instant and fore
going, APPELLANT/PETITIONER'S""PRO SE" PETITION FOR DISCRETIONARY RE*
VIEW and does state, declare, and. plead in support hereof as follows:
                                   B»
               STATEMENT REGARDING ' ORAL ARGUMENT
     The Appellant/Petitioner, a. person who is.confined in. TDGJ-GID
does make and enter his appearence by and through this plead and does
not., request and/o>r require any appearence before the Honorable T|xas
Court of Criminal Appeals*   For if til's Honorable Texas Court of
Criminal Appeals should require aSy clarification of issues and mat
ters being pled by this "Pro Se" Appellant/Petitioner the exercise
of the Honorable Texas' Court of Criminal Appeals' Jurisdietiom and
and authority as mandated and authorised by the Texas Constitution.
and Texas Government Code should be executed and employed to others
wise.make and enter a just and appropriate ruliingand decision to.
ma^e, order, and Issue any needed and necessary order, writ, or other
wise to) adgudi-ate this matter.


                  . STATEMENT OF THE CASE NARARATIVE
    Appellant/Petfitiooer does set forth in a narrative the state-
ment of the case as personally known to the Appellant/Petitioner
who> has. made a dilligent effo;rt and attempt to. secure Ms trial
records, to wit j CRIMINAL DISTRICT COURT'S CLERK RECORDS and the
REPORTER* S RECORD; as well as| copies of the. St at a* s Brief in Reply
and Appellant's Brief On Appeal which all have been denied the
APPELLANT/PETITIONER     who proceeds w_th only benefit of the use of
the MEMORANDUM OPIMIOi: of the Honorable First Texas Court Of Appeals
sitting ins Houston,. Texas as. made and entered on AUGUST 21, 2014 by
Honorable Justices Keyes, Huddle, and delivering Justice Sharp, that
composed the review ng Panel! For the APPELLANT/PETITIONER does re
quest that this Honor alb. e Texas Court o;f Criminal Appeals does take
judicial notice of the railings and mandates o>f the United States Su
preme Court as made and entered In DRAPER, et al. -v- Washington,
372 U*S» 48? (1363)? BURNS -y- OHIO, 360 PIS. 252 (1959)i ESKRIDGE
-v~ WASHINGTON, 357 U-.».S. 214. (1958) and LOM-Q -v- SligRlOT COURT Off
OF IOWAy 385 U*Sy 192 (1366) all of which cite and rely upon the""
ruling and mandate of Griffin -v?- UIiINOI S? 351 U»S« 1.2 (1356) that
addressed the issue of being denied the records for pleading in an
appeal process ad procedure.     Fo;r the Appellant/Petitioner is of a.
standing and.posit on that the process and procedure of Petition For
DiScretionary Reyiew is such.,                             /: "'{'•'":
       Accordingly,, the Appellant /Petitioner does ask. that the Hon
orable Te^xas Cburt o;f Criminal further t&Ijpe judicial, notice of the
records and files maintained and managed by the Jefferson County
District Clerk*s Office in the normal course of day to. day business
and affairs as relevant to. the records on file in the cause of THE
State Of Texas -v- DUANE LEE WASHlNGO?0N;a Cause No^ 12-14603 of Crim.%
inal District Court o>f Jefferson County where an indictment had been
returned by the Jefferson County Grand Jury upon which the Appellant/
Petitioner was tried for the December 26, 2003 murder o>f Ernest Jack
son, by and throggh the intentional and knowing use of a deadly wea
pon.    For the Appellant/Petitioner did make"; and enter his plea of
"not guity" ..
       The evidence proffered and produced by the State was through
MKUn witnesses of which the Appellant/Petitioner was found guilty
by the jury.' And upon this verdict the triaj proceeded to the
        ••'-V                  r4~
punishment phase where the Appellant/Petitioner's prior convict
ions were read into reco>rd and the entry of a plea was made by the
Appellant/Pet itioner as shown by the records.   And upon this the
jury did' then deliberate and return a finding and otherwise did :
impose punishment at a term '.of LIFE imprisonment. For the Appel
lant/Petitioner did then make and give timely notice of appeal
as shown by the records and otherwise pled by the State and the
Attorney of record on appeal in their briefs which the Appellant/
Petit oner does not have privy of the use thereof in preparing and
filing this pleading.
                              B*
               STATEMENT OF PROCEDURAL HISTORY
     The. Appellant/Petitooner does state: ttilt for reasons previously
stated, pled,, declared; and otherwise requested of this Honorable
Texas Court of Criminal Appeals the "STATEMENT OF PROCEDURAL HISTORY"
in this, pleading is adopted of facts; data; record; and otherwise in-
Srmation that is known and, available to the Honourable Texas Court of
Crimnal Appeals and not otherwise available to the Appellant/Petit
ioner, whom does not have access to the reco.rgs and/or any of the
briefs.and papes filed in the course of prose uting this cause of
action. For based upon the reading and comprehension of he. subject
matter of AppealsAttorney GAYLYN LEON COOPER*s letter of Augafct 22nd,,
2013, which the Appellant/Petitioner give the notice the error in.
date shows and supports previous assertions and complaint that his
appeal was,and has been shoxldily handled and poorly addressed* With
the true and correct date of the letter being August 22, 2014 the
Appellant/Petitioner did request an extension of time from the Honor
able T6xas Court of Criminal Appeals hoping: that the appeal attorney
would respond to the request to have copies of the appeal briefs made
available which went ignored and now prompts the Appellant/Petitioner
to move dillignetly and file the Instant and foregoing pleading.      For
again, judic al notice is requested of the Honorable Texas Court of
Criminal Appeals as to tho;se occurences in the record J
                                E.
                   GROUNDS FOR REVIEW

(NoteJ The Appellant/Petitioner does state and otherwise plead that
the grounds of error being presented and otherwise pied for review
                               -5*
have been, made known.to the Appellant/Petitioner by having been
served and sent a copy of the adverse ruling of. the First; Court of
Appeals of Texas sitting, in Houston, Texas, : This Memorandum Opin
ion identified two issues of appeal, to wit j: (l)"'the evidence was
insufflrent to support the jury's verdict"" and (2) "the trial court-
erred by allowing certain witness testimony under Texas Rule of
Evidence 513" »    For the Appellant/Petit ioner does re-assert and
re-state those issues for Discretionary Review          as required and man
dated.)
                     GROUND FOR REVIEW NUMBER ONE
   _ The First Court of Appeals of.Texas did error and abuse its
Discretion when if overruled the Appellant/Petitoner's contention
and complaint that the evidence was insufficent to support the jury's
verdict.
                      GROUND FOR REVIEW NUMBEn TWO

   . The First Court of Appeals of Texas did erro>r and anuse its
Discretion when it overruled the Appellant/Petitioner*s contention
and complaint the trial court erred by allowing certain witness test
imony under Texas Rule of Evidence 613.
                                 F.
                         ARGUEMENT ' AN D AUTHORITIES
   1.     ARGUEMMT AND AUTHORITIES FOR GROUND FOR REVIEW NUMBER ONE
        The Appellant/Petitioner in advancing this instant and fore
going- ARGUEMENT AND.AUTHORITIES FOR GROUND NUMBER ONE would point
out that the "analysis" and the "standard of review" has, been and
is well documented as being the standard established by the United
States Suprme Court in the case of Jackson -y- Virginia, 443 tj,S, 307
(1.973), as further' asserted by this,. Honorable Texas Courrt of Crimi
nal Appeal's in the case of B'rooks -v- State; 323 S.W.3d 833, 835 (Texas
Grim. App. 2010).     For in the instant and foregoing cause the Appel
lant/Petitioner does advance the position, and standing that the First
Court of Appeals has both erred and abused its discretion in finding
the evidence as proffered and used by the S-feate was both factually
and legally sufficent to support the verdict and finding made by the
jury.


                                -6r-
     Firstly, the Appellant/Petitioner would direct this Honorable
Texas Court of Criminal Appeals attention to Texas Penal. Code, Secrr
tion 2l0ll   PROOF BEYOND A REASONABLE DOUBT which reads in relevant
and applicable pertinent part as follows:
     "...All persons are presumed to: be innocent and no person
      may be convicted of an offense unless each element of the
      offense is, proved beyond a reasonale doubt. The fact that
      he has been arrested, confined, or indicted for or otherwise
      charged with, the offense gives rise to no. inference of'guilt
      at his trial..;:."
Which, this, mandate and requirement as imposed by the State of Texas
Legislature is conforming and consistent with the express and im
plied mandate of the United States Constution, Amendments V, VI,, and
XIV section 1 and those relevant and pertinent, express and implied
mandates of The Texas Constution, Article I, Sections 1.,; 10..j 13.?
and 27 of which the First Court of Appeals of Texas error and abuse
of discret on rest clearly upon the fact; that in spite of which seems
to. be overwhelming evidence there is not any evidence which affirms
and confirms the actual presen e of the Appellant/Pet itioner to be
at the alleged crime seeene; either by evidence found and connecting
and/or by any witness having test if ed seeing; the Appellant/Petitionerf
For the State whole ase appears to rest upon the fact the Appellant/
Petitioner was arrested; detained, indicted, tried, and convicted most
ly for having been asso iated and acquainted with personswhom had more
to ga n than to loose by engaging in accusing the Appellant/Petitioner.
This being from trying to collect; rewards belngoffered by Srime Stop
per, to. deals of leiancy for testimony against the Appellant/Petition
er; and any and all other reasons which would show and suport an animus
toward and against.the Appellant/Petitioner.
     Still further, the State's use of the testimony of Beaumont
Police SargentJesus Tamayo raises saious question of being a sys
tematic   ustom and practi:e of using a source of "confidential in
formant" as. being the source upon which the Appellant/Petitioner
became a suspect;. Yet; none of those other persons whom had in-
fo.rmat on was shown to have come forth prior to this when there was
tho:se whom knew and refused and failed to perform civ.i duties and
obligations which clearly raises suspicion' as to did the Appellant/
Petitioner a person; whom' knows not to discuss and reveal unlawful
                                  -7-
deeds..

      In. conclusion; the Appellant/Petitioner avers that the. portion!
of Texas Penal Code, Section zloiZ       PROOF BEYOND A RESQNABLE DOUBT
affirmatively shows and reflects by the evidence that none of those
whom were present, sworn, and who> took the witness stand could give
into; eviden e no more than "hearsay" and no fact affirmatively link
ing the Appellant/Petitloner to the commisslom of any offense alleged
and char.gedf. Even with all of those nine persons giving testimony;
the portion of the statue expressly and implicitedly confirm an error
and abuse of discretion where the statue states and reads, ":V.»The
fact that he has been arrested, confined, or indicted for or other
wise, charged with,: the offense gives rise to no Inference of guilt
at trial....."; but there is no evidence to- support an intentionally
and knowingly causing the death as required by the burden of proof;
For this reason the Appellant/Pet t oner does seek Discretionary Re
view of the ruliffg and opionion of the First Cfourt of Appeals of Texas.:
      2:.    ARGUEMENT AND AUTHORITIES FOR GROUND FOR REVIEW NUMBER TY/0
     The Appellant/Petitipner in advancing th' s Instant and fores*
go ng ARGUEMENT AND AUTHORITIES FOR.GROUND NUMBER TWO would declare
and plead that due to the fact the substance of both the Appeal Brief
and the Appellee's Reply Brief are unknown to the Appellant/Petitioner;
as well as, that of relevant portions of the eviden e and testimony
to> as erta n and determine If any the error as alleged and advanced
would and could substantiate a creditable issue of appeal made by
the Appellant/Petitioner's Attoney on. appeal whom disconnected and
distanced himself fmsm the Appellant/Petititioner leaving the cur
rent state and status of lac ing in. information to advocate a position.
     Because of this the Appellant/Pet t oner advances this matter
fo.rth to; be reviewed and determined .n. the best interest of justice
if the object on as made by the trial counsel reflects relevance
to) any of the witnesses and should be reviewed as such as a sub
stantive and structural, violation where appro>piaate and adequate
ground for review in light of the prejudice and harm imputed by
such Inconsistent statements.
          In conclusion, the Appellant/Petitioner seeks review pursuant
and in accordance with United Spates Constitution, Amendments 5, 6,
and 14 section 1 and The Texas Constitution, Article I, Sections I.;
                                   ^8-
1.0.,; 13.; and 27 and their conforming laws and authorities as rel
evant and applicable and having been determined by the United States
               ,-FS.


 Supreme Court;.        For the Appellant/Pet it ioner does believe there is
error and abuse of discretion on. part of the First Court of Appeals
of T-^'xas whi h has caused him. pre.judi :e andharm.
                                    PRAYER.
     Wherefore, Premises Considered, the Appellant/Petitioner does
PRAY that this. HONORABLE TEXAS COURT OF CRIMINAL APPEALS does grant
this PETITION. FOR DISCRETIONARY REVIEW*
     AND FURTHER,. THAT THIS COURT DOES GRANT AND ORDER ANY; AND. ALL
OTHER. .REMEDY',.. REDRESS,. AND RELIEF AUTHORISED UNDER LAW AND EQUITY.
For the Appellant /Petit ioner does hereinafter on this date of Dec
ember 13; 201.4 affix his signature hereinafter to declse,. confirm,
verify, .and plead the foego ng LETTER FORM PLEAD NG is true and
correct.
                                                Respectfully submitgad,.
                                                s/^/yx.*-^ 1/1/KJSh, fc^LT
                                                       XBJ!01!$5SSS5SGE1£BDG3;XX X
                                                DUANE ,-L-EE WASHINGT ON,
                                                #18.68666
                                                APPELLANT/PETITIONER, PRO SE
                                                2101 F.M. 369 Ni.       -.-   ,
                                                IOWA PARK, TEXAS 76367
                       CERTIFICATE OF SERVICE
     I, Duane Lee Washington,##1868666, an offender, who is confined
at the Allred Unit, 2101 F. M1^ 369 Nil, Iawa Park; Texas 76367 and
which is located in Wichita County, Texas, who is the. Appellant/
Petitioner; who does dec!are,certify, and plead that I have se.ry.ed
a true andcorrect copy of the LETTER FORM PLEAD..NQ- upon the District
Attorney of Jefferson County, Texas by pla-ing the same in a postage
prepaid envelope and depositing the same in the Allred Un t Mail Box
for subsequent pickup by the Allred Unit Mail Room who will log the
same in outgoing.legal mail and subsequently deposit the same in the
U. S. Postal Service for delivery as follows*
                       JEFFERSON COUNTY DISTRICT. ATTORNEY
                       JEFFERSON COUNTY COURT HOUSE
                          (Oof pt/mL St.
                       BEAUMONT, ..TEXAS '-JJYoY
   This being a true and correct a :t of service, done under the
penalty of perjury> by my signature affixed on this date of I2/19/14I
Opinion issued August 21, 2014




                                       In The


                               Court of Appeals;
                                      For The


                           jftrat JBtetrtct of tEexasf

                               NO. 01-13-00587-CR



                   DUANE LEE WASHINGTON, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee




                  On Appeal from the Criminal District Court
                             Jefferson County, Texas
                         Trial Court Case No. 12-14603




                        MEMORANDUM OPINION1



      The Texas Supreme Court transferred this appeal from the Court of Appeals for
      the Ninth District of Texas to this Court pursuant to its docket equalization
      powers. See TEX. Gov't CODE ANN. § 73.001 (West 2013) ("The supreme court
      may order cases transferred from one court of appeals to another at any time that,
      in the opinion of the supreme court, there is good cause for the transfer.").
      A jury found Duane Lee Washington guilty of murder               and assessed

punishment at confinement for life. In two issues, appellant contends that (1) the

evidence was insufficient to support the jury's verdict and (2) the trial court erred

by allowing certain witness testimony under Texas Rule of Evidence 613. We

affirm.


                                     Background

      Appellant was indicted for the December 26, 2003 murder of his

grandfather, Ernest Jackson, by intentionally and knowingly causing his death by

means of a deadly weapon.            The indictment was enhanced by two prior

convictions: a state jail felony for drug possession and a second-degree felony

conviction for assault on a public servant. Appellant pleaded not guilty to the

charge and the case proceeded to trial.

      The State presented seven witnesses: Beaumont Police Officer Reed Abel,

one of the first officers dispatched to the crime scene; Shirley Gilder, the

complainant's daughter and appellant's aunt; Corwin Johnson, appellant's friend;

Tisha Ogelsby, appellant's former girlfriend; Ebony Cartwright, the wife of

appellant's deceased best friend, Jeffrey "Speedy" Maze; Christopher "Yum-Yum"

Thomas, who met appellant while appellant was in jail on an unrelated charge;

Larry Bias, who met appellant while appellant was jailed on an unrelated charge;

          See Tex. Penal Code Ann. § 19.02 (West 2011).
Dr. Tommy Brown, the forensic pathologist who performed the complainant's

autopsy; and Beaumont Police Sergeant Jesus Tamayo, the officer assigned to

investigate the murder.

      The jury found appellant guilty of the charged offense and assessed his

punishment at life imprisonment. Appellant timely filed this appeal.

                                      Analysis

      Appellant's first issue contends that the evidence is factually and legally

insufficient to support the jury's verdict because there is no evidence that connects

him to the crime.


      We review evidentiary sufficiency challenges under the Jackson v. Virginia

standard.   See Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010)

("[T]he Jackson v. Virginia legal-sufficiency standard is the only standard that a

reviewing court should apply in determining whether the evidence is sufficient to

support each element of a criminal offense that the State is required to prove

beyond a reasonable doubt.") (referring to Jackson v. Virginia, 443 U.S. 307, 99 S.

Ct. 2781 (1979)).     Under this standard, evidence is insufficient to support a

conviction if, considering all the record evidence in the light most favorable to the

verdict, no rational factfinder could have found that each essential element of the

charged offense was proven beyond a reasonable doubt. See Jackson, AA3 U.S. at

319, 99 S. Ct. at 2789; In re Winship, 397 U.S. 358, 361, 90 S. Ct. 1068, 1071
(1970); Laster v. State, 275 S.W.3d 512, 517 (Tex. Crim. App. 2009). The jury is

the sole judge of the credibility of witnesses and the weight to give testimony, and

our role on appeal is simply to ensure that the evidence reasonably supports the

jury's verdict. Montgomery v. State, 369 S.W.3d 188, 192 (Tex. Crim. App. 2012).

      A person commits murder if he "intentionally or knowingly causes the death

of an individual." Tex. Penal Code Ann. § 19.02(b)(1) (West 2011). A firearm,

such as a handgun, is a deadly weapon. Tex. Penal Code Ann. § 1.07(a)(17)(A)

(West 2011).

      Ogelsby, appellant's ex-girlfriend, testified as follows:

      Q:     A few days after the funeral of [appellant's] grandfather, were
             you-all talking?

      A:       Yes.


      Q:       Do you recall what you-all were talking about and where you-
               all were?


      A:       We were sitting in my car and we just started talking and he
               was telling me about his grandfather's death.

      Q:       Do you recall what he told you about his grandfather's death?

      A:       He told me that he had shot him. He said his grandfather had
               been abusing his mother and that hurted [sic] him.

      Cartwright, the wife of appellant's deceased best friend, testified as follows:

       Q:      Ebony, did Corwin [Johnson] ever tell you who shot
               [appellant's] grandpa?

       A:      Yes.
Q:    What did Corwin tell you?

A:    He said they shot—I mean, he said [appellant] shot him.

Q:    Appellant shot who, the old man?

A:    Yes, sir.

Q:    Meaning what, his grandfather?

A:    Yes, sir.

Thomas, who met appellant while both were in jail, testified as follows:

Q:    While you were in jail, did you ever have a chance to speak
      with [appellant] regarding a murder that took place on
      Christmas Day, around Christmas Day, 2003?

A:    Yes, I did.

Q:    What did [appellant] tell you about that murder?

A:    That he had killed his grandfather.

Bias, who also met appellant in jail, testified as follows:

Q:    Did [appellant] tell you how his grandpa was killed?

A:    Yes.


Q:    Did he say who killed his grandpa?

A:    He said he did.


Q:    Did he say how he killed him?

A:     He shot him in the head.

Sergeant Tamayo testified as follows:
                                     5
      Q:      And how did [appellant] become a suspect?

      A:      I received a call from a police officer from Port Arthur who told
              me that he had received information from a           confidential
              informant that [appellant] had been bragging about killing Mr.
              Jackson.


      Considering this testimony in the light most favorable to the verdict, as we

must, we conclude that a rational jury could have found each element of the

charged offense beyond a reasonable doubt. See Temple v. State, 390 S.W.3d 341,

360 (Tex. Crim. App. 2013). Accordingly, we hold that the evidence is sufficient

to support the jury's verdict. See id. We overrule appellant's first issue.

       In his second issue, appellant argues that the trial court erred in admitting

Sergeant Tamayo's testimony under Texas Rule of Evidence 613.                 The State

asserts that Rule 613 is inapplicable here because the rule does not apply to a

statement made by a defendant to a law enforcement officer but only to another

witness at trial.

       At the outset, we note that appellant fails to identify the portion of Sergeant

Tamayo's testimony to which he objects on appeal.3 Instead, citing pages 199 to
217 of volume four of the reporter's record, appellant generally states that the trial

       TEX. R. App. P. 38.1(i) (requiring appellate brief to contain clear and concise
       argument for contentions made, with appropriate citations to authorities and to
       record); see also Mims v. State, 238 S.W.3d 867, 874 (Tex. App.—Houston [1st
       Dist] 2007, no pet.) (finding complaint on appeal was waived where appellant
       failed to specifically identify statement he claimed was hearsay).
court erred in "allowing] that testimony under 613 T.R.E."        Further, our review

of the record reveals that the trial court did not admit any of Sergeant Tamayo's

testimony pursuant to Rule 613.5

      Appellant also asks this Court "to consider [Code of Criminal Procedure]

Articles 38.21 and 38.23 and the line of cases that illuminate them." However,

appellant provides no argument, analysis, or legal authority to support his request.

See Tex. R. App. P. 38.1(i). Further, to the extent appellant is arguing that Sergeant

Tamayo's testimony regarding appellant's statements while in jail on an unrelated

charge was inadmissible because appellant was not previously advised of his




      Rule 613(a) provides, in pertinent part, as follows:

      (a) Examining Witness Concerning Prior Inconsistent Statement. In
          examining a witness concerning a prior inconsistent statement made by
          the witness, whether oral or written, and before further cross-
          examination concerning, or extrinsic evidence of, such statement may
          be allowed, the witness must be told the contents of such statement and
          the time and place and the person to whom it was made, and must be
          afforded an opportunity to explain or deny such statement. If written,
          the writing need not be shown to the witness at that time, but on
          request the same shall be shown to opposing counsel. If the witness
          unequivocally admits having made such statement, extrinsic evidence
          of same shall not be admitted. This provision does not apply to
          admissions of a party-opponent as defined in Rule 801(e)(2).

      TEX.R.EVID.613.


      Rather, the record reflects that the trial court admitted Corwin Johnson's July 2,
      2012 sworn written statement pursuant to Rule 613 solely for impeachment
      purposes.
Miranda6 rights, appellant has not preserved error, if any, for our review because

he did not object at trial on this ground. See Smith v. State, 721 S.W.2d 844, 855

(Tex. Crim. App. 1986) (concluding where record did not reflect whether appellant

was given Miranda warnings, error was not preserved for review because appellant

did not object at trial). Moreover, we are aware of no evidence in the record, nor

does appellant direct us to any, reflecting that he was not given his Miranda

warnings prior to making the statement at issue. See Smith, 721 S.W.2d at 855. As

such, we overrule appellant's second issue.

                                    Conclusion


      We affirm the trial court's judgment.




                                               Jim Sharp
                                               Justice


Panel consists of Justices Keyes, Sharp, and Huddle.

Do not publish. Tex. R. App. P. 47.2(b).




6     Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602 (1966).
                                           8
                  o
                       ?9\
                       >— :2?   !

                       ^"" (* I
                       -Of!




         f


                            a   t
                  5,        z_t


         6?                C"4
             3?
                           ^i*




                      ^


^
 ^
 ^A



     ^




-0^




^0